Title: From Thomas Jefferson to William Carmichael, 9 April 1792
From: Jefferson, Thomas
To: Carmichael, William


          
            Sir
            Philadelphia Apr. 9. 1792.
          
          I wrote you on the 29th. of Dec. Since that a joint letter to yourself and Mr. Short has been forwarded to the latter, whom you may probably see at Madrid sometime in May on a business jointly confided to you. The incertainty of the fate of my letters to you occasions my silence on all special subjects. The newspapers which now, and on all other occasions accompany my letters, will possess you of all transactions of a public nature here. You will perceive we are preparing to make a greater effort against the Indians the ensuing campaign. Genl. St. Clair has resigned the command of the Western army.-I am still without letters from you; one only having been received since I came into office, as has been often before mentioned in my letters to you.-I am with great esteem Sir your most obedt. & most humble servt,
          
            Th: Jefferson
          
        